


Exhibit 10.22

 

NUPATHE INC.

 

2010 OMNIBUS INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

This RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated as of
                         (the “Date of Grant”), is delivered by NuPathe Inc.
(the “Company”), to                                      (the “Grantee”).

 

RECITALS

 

WHEREAS, the Company maintains the NuPathe Inc. 2010 Omnibus Incentive
Compensation Plan (the “Plan”) that provides for the grant of restricted stock
units in accordance with the terms and conditions of the Plan;

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has decided to make a restricted stock unit grant to the
Grantee as an inducement for the Grantee to promote the best interests of the
Company and its stockholders; and

 

WHEREAS, a copy of the prospectus related to the Plan has been delivered to the
Grantee and the Grantee acknowledges receipt of such prospectus.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.                                      Restricted Stock Unit Grant.  Subject to
the terms and conditions set forth in this Agreement and the Plan, the Company
hereby grants to the Grantee              restricted stock units (“Restricted
Stock Units”).  The Grantee accepts the grant of Restricted Stock Units and
agrees to be bound by the terms and conditions of this Agreement and the Plan.

 

2.                                      Restricted Unit Account.  Restricted
Stock Units represent hypothetical shares of common stock of the Company
(“Company Stock”) and not actual shares of stock.  The Company shall establish
and maintain a Restricted Unit account, as a bookkeeping account on its records,
for the Grantee and shall record in such account the number of Restricted Stock
Units granted to the Grantee.  No shares of Company Stock shall be issued to the
Grantee at the time the grant is made, and the Grantee shall not be, nor have
any of the rights or privileges of, a stockholder of the Company with respect to
any Restricted Stock Units recorded in the account.  The Grantee shall not have
any interest in any fund or specific assets of the Company by reason of this
award or the Restricted Unit account established for the Grantee.

 

1

--------------------------------------------------------------------------------


 

3.                                      Vesting of Restricted Stock Units.

 

(a)                                 Restricted Stock Units shall become vested
according to the following vesting schedule if the Grantee continues to be
employed by, or provide service to, the Employer (as defined in the Plan) from
the Date of Grant until the applicable vesting date:

 

[Insert Vesting Schedule]

 

The vesting of Restricted Stock Units shall be cumulative, but shall not exceed
100% of the Restricted Stock Units.  If the above vesting schedule would produce
fractional Restricted Stock Units, the number of Restricted Stock Units that
vest shall be rounded down to the nearest whole Restricted Stock Unit.

 

(b)                                 Except as otherwise provided in a written
employment agreement entered into by and between the Grantee and the Company, if
any, if the Grantee ceases to be employed by, or provide service to, the
Employer for any reason before the Restricted Stock Units vest, any Restricted
Stock Units that have not yet vested shall automatically terminate and be
forfeited as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer.

 

4.                                      Payment of the Restricted Stock Units.

 

(a)                                 The Company shall issue shares of Company
Stock to the Grantee with respect to vested Restricted Stock Units on the
earliest of: (i) March 31 of the calendar year immediately following the year in
which the Restricted Stock Units vest; (ii) a Change of Control (as defined in
the Plan) but only to the extent the “Change of Control” is also a “change in
control event” for purposes of section 409A of the Internal Revenue Code of
1986, as amended and the regulations promulgated thereunder (the “Code”); or
(iii) the Grantee’s “separation from service” from the Company (within the
meaning of such term under section 409A of the Code).  For example, if the
Restricted Stock Units vest on January 17, 2014, shares of Company Stock shall
be issued to the Grantee with respect to those vested Restricted Stock Units on
March 31, 2015; provided, that a Change of Control or separation from service
does not occur prior to March 31, 2015.

 

(b)                                 All obligations of the Company under this
Agreement shall be subject to the rights of the Employer as set forth in the
Plan to withhold amounts required to be withheld for any taxes, if applicable. 
The Grantee shall be required to pay to the Employer, or make other arrangements
satisfactory to the Employer to provide for the payment of, any federal, state,
local or other taxes that the Employer is required to withhold with respect to
the Restricted Stock Units.  Subject to Committee approval, the Grantee may
elect to satisfy any tax withholding obligation of the Employer with respect to
Restricted Stock Units by having shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state, local and other tax liabilities.

 

(c)                                  The obligation of the Company to deliver
Company Stock shall also be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is

 

2

--------------------------------------------------------------------------------


 

necessary or desirable as a condition of, or in connection with, the issue of
shares of Company Stock, the shares may not be issued in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee. 
The issuance of shares of Company Stock to Grantee pursuant to this Agreement is
subject to any applicable taxes and other laws or regulations of the United
States or of any state having jurisdiction thereof.

 

5.                                      Change of Control.  The provisions of
the Plan applicable to a Change of Control shall apply to the Restricted Stock
Units, and, in the event of a Change of Control, the Committee may take such
actions as it deems appropriate pursuant to the Plan.

 

6.                                      Grant Subject to Plan Provisions.  This
Agreement is made pursuant to the Plan, the terms of which are incorporated
herein by reference, and in all respects shall be interpreted in accordance with
the Plan.  The grant of, and issuance of shares of Company Stock with respect
to, the Restricted Stock Units are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares,
(c) changes in capitalization of the Company, and (d) other requirements of
applicable law.  The Committee shall have the authority to interpret and
construe the grant of Restricted Stock Units pursuant to the terms of the Plan,
and its decisions shall be conclusive as to any questions arising hereunder.

 

7.                                      No Employment or Other Rights.  This
Agreement shall not confer upon the Grantee any right to be retained by or in
the employ or service of the Employer and shall not interfere in any way with
the right of the Employer to terminate the Grantee’s employment or service at
any time. The right of the Employer to terminate at will the Grantee’s
employment or service at any time for any reason is specifically reserved.

 

8.                                      Assignment and Transfers.  No Restricted
Stock Units granted to the Grantee under this Agreement may be transferred,
assigned, pledged, or encumbered by the Grantee.  Any attempt to transfer,
assign, pledge, or encumber the Restricted Stock Units by the Grantee shall be
null, void and without effect.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company.  This
Agreement may be assigned by the Company without the Grantee’s consent.

 

9.                                      Applicable Law.  The validity,
construction, interpretation and effect of this Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to the conflicts of laws provisions thereof.

 

10.                               Application of Section 409A of the Code.  This
Agreement and the Plan are intended to comply with the requirements of section
409A of the Code, and shall in all respects be administered in accordance with
section 409A of the Code.  Notwithstanding anything in this Agreement or the
Plan to the contrary, distributions may only be made upon an event and in a
manner permitted by section 409A of the Code.  If a payment is not made by the
designated payment date under this Agreement, the payment shall be made by
December 31 of the calendar year in which the designated date occurs. 
Notwithstanding any provision in this Agreement to

 

3

--------------------------------------------------------------------------------


 

the contrary, if the Grantee is a “specified employee” (as defined in section
409A of the Code) and it is necessary to postpone the commencement of any
payments otherwise payable under this Agreement to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the payment until 10 days after the end of the six-month period following the
original payment date.  If the Grantee dies during the postponement period prior
to the payment of postponed amount, the amounts withheld on account of section
409A of the Code shall be paid to the personal representative of the Grantee’s
estate within 60 days after the date of the Grantee’s death.  The determination
of who is a specified employee, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Board of Directors or the Committee or its delegate in accordance with the
provisions of sections 416(i) and 409A of the Code.  To the extent that any
provision of the Plan would cause a conflict with the requirements of section
409A of the Code, or would cause the administration of the Plan to fail to
satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. In no event
shall the Grantee, directly or indirectly, designate the calendar year of
payment.  This Agreement may be amended without the consent of the Grantee in
any respect deemed by the Board to be necessary in order to preserve compliance
with section 409A of the Code.

 

11.                               Notice.  Any notice to the Company provided
for in this Agreement shall be addressed to the Company in care of the General
Counsel at 227 Washington Avenue, Suite 200, Conshohocken, PA 19428, and any
notice to the Grantee shall be addressed to such Grantee at the current address
shown on the payroll of the Employer, or to such other address as the Grantee
may designate to the Employer in writing.  Any notice shall be delivered by
hand, sent by telecopy or enclosed in a properly sealed envelope addressed as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

 

 

NUPATHE INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

I hereby accept the grant of Restricted Stock Units described in this Agreement,
and I agree to be bound by the terms of the Plan and this Agreement.  I hereby
further agree that all of the decisions and determinations of the Committee
shall be final and binding.

 

 

 

Grantee:

 

 

5

--------------------------------------------------------------------------------
